Citation Nr: 1809779	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent disabling prior to September 21, 2015 for service-connected left hip degenerative arthritis with osteonecrosis; in excess of 30 percent disabling effective November 1, 2016 for service-connected left total hip arthroplasty; and in excess of 50 percent effective April 2, 2017 for service-connected left total hip arthroplasty. 

2. Entitlement to an evaluation in excess of 10 percent for service connected right hip strain with osteonecrosis, now with impairment of the thigh. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The Board notes that a January 2016 rating decision by the RO recharacterized the Veteran's service-connected left hip degenerative arthritis with osteonecrosis to left hip total arthroplasty. The RO granted a temporary 100 percent disability rating for left hip total arthroplasty from September 21, 2015 through October 31, 2016 with an evaluation of 30 percent thereafter. In a May 2017 rating decision, the RO granted a 50 percent disability rating for left hip total arthroplasty, effective April 2, 2017.  Since these rating decisions were not a total grant of benefits, the claim for an increased rating remained before the Board. AB v Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1. From February 25, 2007 to September 21, 2015 the Veteran had pain associated with left hip arthritis that is confirmed by x-ray evidence. 

2. From November 1, 2016 to April 1, 2017, the Veteran had mild pain from his total left hip replacement.

3. From April 2, 2017 the Veteran had moderately severe residuals of weakness, pain, and limitation of motion. 

4. From February 25, 2008 until April 1, 2017, the Veteran's right hip strain with osteonecrosis caused painful motion of the right hip; thereafter the Veteran could not cross his right leg. 

CONCLUSIONS OF LAW

1. From February 25, 2007, to September 21, 2015 the criteria are not met for a rating in excess of 10 percent for the Veteran's left hip degenerative arthritis with osteonecrosis. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2017).

2. From November 1, 2016 to April 1, 2017 the criteria for a disability rating in excess of 30 percent for left hip arthroplasty have not been met. 38 U.S.C. §§ 1154 (a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5054 (2017).

3. From April 2, 2017, the criteria for a disability rating in excess of 50 percent for left hip arthroplasty have not been met. 38 U.S.C. §§ 1154 (a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5054 (2017).

4. The criteria are not met for a rating in excess of 10 percent for the Veteran's right hip strain with osteonecrosis. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5251, 5252, 5253 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating Generally

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part 4 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. See 38 C.F.R. § 4.10 (2017). The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1 (2017). 

Separate diagnostic codes (DC) identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. See 38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. See 38 C.F.R. § 4.3 (2017). The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2017). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.

The schedular rating criteria also provides for rating by analogy based on similar functions, anatomical location, and symptomatology. See 38 C.F.R. § 4.20 (2017) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); see also Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).

The rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in evaluation based on the applicable rating criteria. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017). 

Pertinent to this case, in rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that VA examiners must provide opinions regarding flare-ups based upon estimates derived from information procured from relevant sources, including lay statements, when a flare-up is not observable at the time of examination. The most recent VA examination of the hips in April 2017 is responsive to the guidance provided in Correia and Sharp, and is adequate in that regard.  

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C. § 5107 (2012); 38 C.F.R. 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Left Hip Degenerative Arthritis from February 2007 until September 2015

The Veteran's left hip was rated under DC 5003. Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a. Here, the August 2008 VA examiner diagnosed left hip, degenerative arthritis with osteonecrosis of the left hip, based upon X-ray testing. Thus, the applicable DCs for limitation of motion here are, DCs 5251, 5252 and 5253.

The Board has considered all potentially applicable diagnostic codes that rate his hip disability, to determine those most appropriate or more advantageous to the Veteran in this case. Thus, the Board will analyze whether a disability rating higher than 10 percent may be awarded under DCs 5251 (limitation of extension), 5252 (limitation of flexion of thigh), and 5253 (impairment of the thigh, contemplating limitation of abduction). The Board notes that Veteran's range of motion of left hip may be rated separately. Separate evaluations may be assigned under DCs 5251 (extension), 5252 (flexion), and 5253 (abduction, adduction, or rotation) for disability of the same joint. See VA Adjudication Procedures Manual (M21-1) III.iv.4.A.1.a-f.

Under DC 5251, a maximum 10 percent rating is warranted for extension of the thigh limited to 5 degrees. Under DC 5252, a 10 percent rating is warranted for limitation of flexion of the thigh to 45 degrees; a 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees; a 30 percent rating for limitation of flexion to 20 degrees; and a 40 percent rating for limitation of flexion to 10 degrees. 38 C.F.R. § 4.71a. Under Diagnostic Code 5253 (impairment of the thigh), a 10 percent rating is warranted if the Veteran is unable to cross his legs or cannot toe-out more than 15 degrees; a 20 percent rating is warranted for impairment of the thigh, for limitation of abduction of motion lost beyond 10 degrees. 38 C.F.R. § 4.71a.

The Board finds that Diagnostic Code 5250 (ankylosis of the hip), which allows for disability ratings of 60, 70 and 90 percent, is not for application in this case. That is, the medical evidence of record clearly shows that the Veteran's left hip is not ankylosed at any level. Although the Veteran's left hip disability does manifest in some limitation of motion from pain and stiffness, it is not in a fixed position without motion at any degree or angle, nor does the Veteran contend otherwise.

Diagnostic Codes 5254 (hip, flail joint) and 5255 (impairment of the femur) are also not for application in this case. The medical evidence of record does not show that the Veteran has flail joint, and/or fracture of the shaft or anatomical neck of the femur with nonunion, fracture of the surgical neck of femur with false joint, or malunion or nonunion of the femur.
At an August 2008 examination, the Veteran reported that he was involved with rigorous physical training while in-service, and that he began experiencing bilateral pain while running with his unit. The Veteran stated he had difficulty standing, bending, stopping, driving, and sitting. The Veteran stated that the pain would so bad that sometimes his left leg would buckle. Upon physical examination, the examiner found no evidence of tenderness, weakness, effusion, edema, redness, heat, guarding of movement, or subluxation. The examiner found no evidence of ankylosis. The examiner performed a range of motion testing, which found flexion at 0 to 80 degrees, extension at 0 to 30 degrees, adduction at 0-15 degrees, abduction at 0 to 15 degrees. The examiner noted that the range of motion was additionally limited due to pain after repetitive use; range of motion was not additionally limited by fatigue weakness, lack of endurance, or incoordination; and the hip joint did not manifest any additional limitations in degrees above the original range of motion test conducted. 

The Veteran underwent another VA hip examination in December 2009. The Veteran reported his legs gave way because of the pain. He stated he did not experience weakness, stiffness, swelling, heat, and redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation. The Veteran stated he did not experience any flare-ups. The Veteran stated he had difficulty walking and standing. Upon physical examination the examiner found no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or ankylosis. The examiner did find evidence of guarding of movement on the left side. Upon range of motion testing, the examiner found the Veteran had 0 to 125 degrees flexion. The examiner found 0 to 45 degrees abduction and adduction of 0 to 25 degrees. The Veteran's extension was at 0 to 30 degrees. The examiner noted that the left side joint function was additionally limited by the repetitive use by pain, fatigue, weakness, lack of endurance, and pain. The joint function on the left side was not additionally limited by incoordination after repetitive use. The examiner noted that the Veteran's condition affected his daily activity by causing left hip pain after prolonged walking or climbing stairs. 

The Veteran underwent another VA hip examination in April 2013. The Veteran stated that his hips had gotten worse. The Veteran stated that he experiencing flare-ups and during the flare-ups he could not move very well. The Veteran's range of movement testing found that the Veteran had flexion at 0 to 90 degrees. The examiner found that the Veteran could cross his legs and was able to toe-out more than 15 degrees. The Veteran did not lose abduction beyond 10 degrees and that the Veteran could cross his legs. The Veteran's left hip extension was beyond 5 degrees. After repetitive use range of motion testing, the examiner found that the Veteran had flexion of 0 to 90 degrees. The examiner found that the Veteran could cross his legs and was able to toe-out more than 15 degrees; that the Veteran did not lose abduction beyond 10 degrees; and that the Veteran could cross his legs. The Veteran's left hip extension was beyond 5 degrees. The examiner noted that the Veteran's hip condition did not impact his ability to work. 

The Board notes that the Veteran's VA treatment records are consistent with the Veteran's VA examinations. 

In September 2009, the Veteran stated that he had increased pain in his left hip. He stated that injection treatment worked for two days after which his legs felt weak and he had loss of sensation in his legs. The Veteran stated that he had difficulty with normal things in life such as tying his shoes or picking up objects. He also stated his legs gave out and he had injured his face, which put him out of work for a while. Finally, he stated he missed a great deal of work due to his hip.   

In September 2010, the Veteran stated that even though he was able to rotate his affected joints to his current disability level, it was a false assumption. The Veteran stated he had good and bad days, and that on bad days he could barely tolerate the pain. He stated on bad days he required help from his wife to climb stairs. He stated that when his wife was not around he was forced to crawl. Finally he stated that he had been missing a great deal of work every year because of the pain on bad days. 

In November 2014, the Veteran's wife stated that he was dependent on her for little things such as dressing. She stated that since she married the Veteran, he had had increased difficulty moving around the house.

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his left hip arthritis with osteonecrosis of the left hip. The objective evidence notes that between February 25, 2007 and September 21, 2015 the Veteran would not be entitled to a compensable rating under limited motion under DCs 5251, 5252, or 5253. The Veteran's extension was never limited to 5 degrees. The Veteran's flexion was never limited to 45 degrees. The Veteran was able to toe-out beyond 15 degrees and cross his legs. Therefore, the Veteran's left hip is rated properly at 10 percent under DC 5003 arthritis confirmed by x-ray imaging. 

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. at 206-07. To the extent that the Veteran claims that his pain caused additional loss of movement especially when his hips flared up, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion; the August 2008, December 2009, and April 2013 VA examination reports indicate that the Veteran complained of pain, and that physical examinations did demonstrate additional limitations in response to pain, including weakness, fatigability, loss of range of motion. However, the Veteran's loss of motion to include pain still was within the range of 10 percent disability rating under DC 5003. Therefore, the clinical findings do not demonstrate that the Veteran's symptoms result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating, even with consideration of whether there was additional functional impairment due to DeLuca factors. See Mitchell, 25 Vet. App. at 43 ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  

The extent that the Veteran contends that he is entitled to a rating in excess of 10 percent for the osteoarthritis of the left hip, The Veteran is competent to report symptoms such as pain and limited motion. Layno v. Brown, 6 Vet. App. 465 (1994). The Veteran is also credible in his belief that he is entitled to higher initial ratings. However, the Veteran is not competent to offer a medical opinion, as to the relative severity of his osteoarthritis of the left hip, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006). Therefore, in assigning the disability ratings, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record. When considered with the relevant rating criteria, the probative evidence supports a finding that a rating in excess of 10 percent for osteoarthritis of the left hip is not warranted at any time prior to September 21, 2015.

Thus, a rating in excess of 10 percent is not warranted as from February 25, 2007 to September 21, 2015, the benefit of the doubt doctrine does not apply, and the claim is denied. 38 C.F.R. § 4.71a

IV. Disability Rating in Excess of 30 Percent for Left Hip Arthroplasty November 1, 2016 to April 1, 2017

The Veteran underwent a left hip replacement in September 2015. The Veteran was granted a disability rating of 100 percent rating for thirteen months after the Veteran's hip replacement surgery. The Veteran was then granted a 30 percent rating under DC 5052 (hip replacement) for the Veteran's service-connected left hip arthroplasty. 

Under DC 5054 after one year following implantation of prosthesis (in which a 100 percent rating is granted), a 30 percent minimum rating is provided; a 50 percent rating is warranted where there are moderately severe residuals of weakness, pain, or limitation of motion; a 70 percent rating is warranted where there are markedly severe residual weakness, pain or limitation of motion; and a 90 percent rating is warranted where there is painful motion or weakness such as to require the use of crutches.

Normal range of motion of the hip is from 0 to 125 degrees of flexion, 0 to 30 degrees of extension, 0 to 45 degrees of abduction, 0 to 25 degrees of adduction, 0 to 60 degrees for external rotation, and 0 to 40 degrees for external rotation. See 38 C.F.R. § 4.71, Plate II. The terms "moderately severe" and "markedly severe" as used under Diagnostic Code 5054 are not defined in the Schedule. Rather than applying a mechanical formula to determine when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision. 38 C.F.R. § 4.6.

The Veteran underwent a VA examination in December 2016. The examiner diagnosed the Veteran with left total hip arthroplasty. The Veteran reported that he had hip pain with flare ups of increased left hip pain and limits of leg movement. The examiner found that the Veteran had pain that did not cause functional loss. The examiner found objective evidence of pain on the superior aspect of the left hip due to the left hip arthroplasty. The examiner noted that the severity of the pain was mild. Upon range of motion testing the examiner found that left hip flexion was limited to 110 degrees, extension limited to 20 degrees, abduction limited to 40 degrees, adduction limited to 15 degrees, external rotation limited to 55 degrees and internal rotation limited to 35 degrees. The Veteran was able to cross his legs. The examiner found that the Veteran was able to perform repetitive-use testing with no additional loss of function or range of motion. The examiner noted that the examination was conducted during a flare-up and that pain limited the functional ability during the flare-up. The examiner found no additional contributing factors to the Veteran's disability.  The examiner found that the functional impact of the Veteran's left hip was that the Veteran had difficulty with prolonged walking and standing. Finally, the Veteran did not use any assistive devices for normal mode of locomotion.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent from November 1, 2016 to April 1, 2017. As noted above, in determining when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision. 38 C.F.R. § 4.6. In this case, the Board finds that the Veteran's left hip arthroplasty residuals were not moderately severe and not markedly severe based on a review of the relevant medical evidence of record. The VA examination found only mild pain with no functional loss. Further, the Veteran's range of motion test did not demonstrate moderately severe limitation of motion of the Veteran's hip. The Board assigns great probative value to the examiner's opinion for the reasons discussed above. As such, the Board has evaluated all evidence and ensured an equitable and just decision in characterizing the Veteran's post-operative residuals as mild. The record does not show that that the Veteran has had markedly severe post-operative residuals at any time between November 1, 2016 and April 2, 2017. Furthermore, the record does not show that the Veteran required the use of crutches or any other assistive device following implantation of the prosthesis during this time frame. Accordingly, the record does not show that the Veteran's left hip symptomatology has more closely approximated the criteria for a rating in excess of 30 percent under DC 5054 between November 1, 2016 and April 2, 2017.

The Board has also considered whether the Veteran is entitled to a higher rating under DCs 5251, 5252, and/or 5253. However, the Board finds that these ratings are not appropriate for the Veteran's service connected disability. DC 5251 (limitation of extension of the thigh) does not provide a rating higher than 10 percent; and DC 5253 (limitation of abduction) does not provide a rating higher than 20 percent. DC 5252 (limitation of flexion) provides a 40 percent disability rating for flexion limited to 10 degrees. However, as noted in the Veteran's December 2016 examination report, the Veteran's flexion was 110 degrees. Therefore, the Veteran is not entitled to a 40 percent disability rating under DC 5252. 

The Board has also considered whether the Veteran is entitled to additional separate ratings under DCs 5003, 5251, 5252, and/or 5253. However, those codes provide ratings based on pain and limited motion. Pain and limited motion are expressly contemplated under DC 5054. The Veteran's pain and limited motion of the left hip are therefore expressly contemplated in his 30 percent rating under DC 5054. As such, awarding additional ratings under DCs 5003, 5251, 5252, and/or 5253 would constitute impermissible pyramiding because such action would result in the Veteran receiving two ratings based on the same manifestations of disability. See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has further considered whether the Veteran is entitled to a higher or separate rating for the left hip disability under the other diagnostic codes relating to disabilities of the hip and thigh. However, there is no indication that the Veteran has experienced ankylosis of the left hip, flail joint of the left hip, or impairment of the left femur. Therefore, no higher or separate rating is warranted under those diagnostic codes. See 38 C.F.R. § 4.71a, DCs 5250, 5254, and 5255.

Thus, a rating in excess of 30 percent is not warranted as from November 1, 2016 to April 1, 2017 the benefit of the doubt doctrine does not apply, and the claim is denied. 38 C.F.R. § 4.71a

V. Disability Rating in Excess of 50 Percent for Left Hip Arthroplasty from April 2, 2017

The Veteran was granted a 50 percent disability rating for his service connected left hip arthroplasty residuals effective April 2, 2017. As noted above, hip arthroplasty is rated under DC 5054. Under DC 5054, a 70 percent rating is warranted for markedly severe residuals of weakness, pain, or limitation of motion and a 90 percent rating is warranted for painful motion or weakness such as to require the use of crutches following implantation.

The Veteran underwent a VA examination in April 2017. The examiner diagnosed the Veteran with left hip degenerative arthritis with osteonecrosis, status post total hip replacement. The Veteran reported that he had symptoms of pain in his hips. The Veteran's range of motion is noted as 110 degrees of flexion, 25 degrees extension, 35 degrees of abduction, 20 degrees of adduction, 45 degrees of external rotation, 35 degrees internal rotation. It was noted that the Veteran could not cross his legs. The examiner found that the Veteran's limited range of motion did not cause functional loss and that pain noted on the examination did not result in functional loss. The examiner found evidence of pain with weight bearing. The Veteran was unable to perform repetitive use testing because of pain. The examiner found that the Veteran's left hip disability caused weakened movement, interference with siting, and interference with standing. The examiner found no ankylosis or evidence of malunion or nonunion of the femur, flail hip joint, or leg length discrepancy. The examiner found that the Veteran's hip joint replacement caused moderately severe residuals of weakness, pain, or limitation of motion. The examiner noted that the Veteran did not use an assertive device. The examiner noted that the functional impact of the Veteran's hip disability was an inability to stand or walk for a long time. The examiner found no objective evidence of pain on non-weight bearing. The examiner noted that passive range of motion for the left hip could not be performed or was medically not appropriate. 

The Board notes that the Veteran's VA treatment records are consistent with the Veteran's VA examinations. 

The Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent from April 2, 2017. 

As noted above, in determining when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision. 38 C.F.R. § 4.6. In this case, the Board has determined that the Veteran's left hip arthroplasty residuals were moderately severe and not markedly severe based on a review of the relevant medical evidence of record.

In this case, the Board has determined that the Veteran's left hip arthroplasty residuals were not markedly severe based on a review of the relevant medical evidence of record. The VA examination found moderately severe residuals of weakness, pain, or limitation of motion. Further, the Veteran's range of motion test did not demonstrate severe limitation of motion of the Veteran's hip. The Board assigns great probative value to the examiner's opinion for the reasons discussed above. As such, the Board has evaluated all evidence and ensured an equitable and just decision in characterizing the Veteran's post-operative residuals as moderately severe. Furthermore, the record does not show that the Veteran has required the use of crutches or any other assistive device following implantation of the prosthesis since April 2, 2017. Accordingly, the record does not show that the Veteran's left hip symptomatology has more closely approximated the criteria for a rating in excess of 50 percent under DC 5054 from April 2, 2017.

The Board has also considered whether the Veteran is entitled to additional separate ratings under DCs 5003, 5251, 5252, and/or 5253. However, those codes provide ratings based on pain and limited motion. Pain and limited motion are expressly contemplated under DC 5054. The Veteran's pain and limited motion of the left hip are therefore expressly contemplated in his 50 percent rating under DC 5054. As such, awarding additional ratings under DCs 5003, 5251, 5252, and/or 5253 would constitute impermissible pyramiding because such action would result in the Veteran receiving two ratings based on the same manifestations of disability. See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259 (1994). Accordingly, the Board finds that the Veteran is not entitled to additional or separate ratings for the osteoarthritis of the left hip, status-post arthroscopy, under DCs 5003, 5251, 5252, and/or 5253 at any time since April 2, 2017.

The Board has further considered whether the Veteran is entitled to a higher or separate rating for the right hip disability at any time since April 2, 2017, under the other diagnostic codes relating to disabilities of the hip and thigh. However, there is no indication that the Veteran has experienced ankylosis of the left hip, flail joint of the left hip, or impairment of the left femur. Therefore, no higher or separate rating is warranted under those diagnostic codes. See 38 C.F.R. § 4.71a, DCs 5250, 5254, and 5255.

Thus, a rating in excess of 50 percent is not warranted; the benefit of the doubt doctrine does not apply, and the claim is denied. 38 C.F.R. § 4.71a.

VI. Right Hip Strain with Osteonecrosis, with Impairment of the Thigh

When the Veteran's claim for increased rating for his right hip was received the Veteran's chronic right hip strain with osteonecrosis with was rated 10 percent disabling under DC 5299-5014 by analogy. 

Effective April 2, 2017, the Veteran was service-connected for right hip strain with osteonecrosis with a thigh impairment (5253) rated 10 percent disabling; right hip strain with osteonecrosis with limitation of flexion associated with right hip strain with osteonecrosis impairment of the thigh (5252), and right hip strain with osteonecrosis, with limitation of extension associated with right hip strain with osteonecrosis with limitation of flexion (5251) both rated non-compensable. 

The Board notes that separate evaluations may be assigned under DCs 5251 (extension), 5252 (flexion), and 5253 (abduction, adduction, or rotation) for disability of the same joint. See VA Adjudication Procedures Manual (M21-1) III.iv.4.A.1.a-f. However, the Veteran may not be rated separately for DC 5299-5014 along with 5251, 5252, and 5253, as this would be an unacceptable under the rule against pyramiding because such action would result in the Veteran receiving two ratings based on the same manifestations of a disability. See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259 (1994).

The Board has considered all potentially applicable diagnostic codes that rate his right hip disability, to determine those most appropriate or more advantageous to the Veteran in this case. Thus, the Board will analyze whether a disability rating higher than 10 percent may be awarded under 5251 (limitation of extension) 5252 (limitation of flexion of thigh), or 5253 (impairment of the thigh, contemplating limitation of abduction). 

The Board finds that DC 5250 (ankylosis of the hip), which allows for disability ratings of 60, 70 and 90 percent, is not for application in this case. That is, the medical evidence of record clearly shows that the Veteran's right hip is not ankylosed at any level. Although the Veteran's right hip disability does manifest in some limitation of motion from pain and stiffness, it is not in a fixed position without motion at any degree or angle, nor does the Veteran contend otherwise.

DCs 5254 (hip, flail joint) and 5255 (impairment of the femur) are also not for application in this case. The medical evidence of record does not show that the Veteran has flail joint, and/or fracture of the shaft or anatomical neck of the femur with nonunion, fracture of the surgical neck of femur with false joint, or malunion or nonunion of the femur.

The Board also finds that providing a higher rating under DC 5014 (osteomalacia) is inappropriate because DC 5014 is rated by limitation of motion, which as noted would constitute pyramiding.

DC 5251 (limitation of extension the thigh) provides a 10 percent disability rating if the thigh's extension is limited to 5 degrees.

DC 5252 (limitation of flexion of the thigh) provides a 10 percent disability rating if the thigh flexion is limited to 45 degrees. A 20 percent disability if the thigh flexion is limited to 30 degrees.

DC 5253 (thigh impairment) provides a 10 percent disability rating if either the veteran cannot cross his legs or cannot toe-out more than 15 degrees. A 20 percent disability rating if there is a limitation of abduction with motion lost beyond 10 degrees. 

The Veteran underwent a VA examination in August 2008. The Veteran examiner diagnosed the Veteran with a chronic strain with osteonecrosis of the right hip. The Veteran reported that he was involved with rigorous physical training while in-service, and that he began experiencing bilateral hip pain while running with his unit. The Veteran stated he had difficulty standing, bending, stopping, driving, and sitting. Upon physical examination, the examiner found no evidence of tenderness, weakness, effusion, edema, redness, heat, guarding of movement, or subluxation. The examiner found no evidence of ankylosis. Upon range of motion testing the examiner found the Veteran had 110 degrees of flexion, 30 degrees of extension, 25 degrees of adduction, 45 degrees of abduction, 50 degrees of external rotation with pain elicited at 40 degrees, and 40 degrees of internal rotation. The examiner noted that the range of motion was additionally limited due to pain after repetitive use; range of motion was not additionally limited by fatigue weakness, lack of endurance, or incoordination; and the hip joint did not manifest any additional limitations in degrees above the original range of motion test conducted.

In December 2009, the Veteran underwent another VA examination. The Veteran reported his legs gave way because of the pain. He stated he did not experience weakness, stiffness, swelling, heat, and redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation. The Veteran stated he did not experience any flare-ups. The Veteran stated he had difficulty walking and standing. The right hip showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, ankylosis, or guarding of movement. The Veteran's range of movement testing found 125 degrees of flexion, 30 degrees of extension, 25 degrees of adduction, 45 degrees of abduction, 60 degrees in external rotation, and 40 degrees in rotation. The examiner stated the right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

The Veteran underwent another examination in April 2013. The Veteran stated that his hips had gotten worse. The Veteran stated that he experiencing flare-ups and during the flare ups he could not move very well. The Veteran's range of movement testing found that the Veteran had flexion of 90 degrees, extension greater than 5 degrees, abduction was not lost beyond 10 degrees, the Veteran could cross his legs, and the Veteran could toe-out more than 15 degrees. 

The Veteran underwent another VA examination in December 2016. After initial range of motion testing the examiner found that the Veteran's right hip ranges of motion were all normal. The examiner found the Veteran could cross his legs. The examiner noted pain during the Veteran's flexion and extension range of motion test. The examiner noted the Veteran's pain was directly related to his right hip strain with osteonecrosis. The examiner noted the severity of the pain was mild. The examiner noted pain upon weight bearing and objective evidence of crepitus. The examiner noted that the examination was conducted during a flare-up. The examiner stated that pain limits the Veteran's functional ability during a flare-up. The examiner found no loss of range of motion during a flare-up. The examiner found no ankylosis. The examiner found no malunion or nonunion of femur, flail hip joint, or leg length discrepancy.

The Veteran underwent another VA examination in April 2017. The examiner diagnosed the Veteran with chronic right hip strain with osteonecrosis. The Veteran reported that he had symptoms of pain in his hips. The Veteran's range of motion testing found 110 degrees of flexion, 20 degrees of extension,  35 degrees of abduction, 25 degrees of adduction, 40 degrees of external rotation, and 30 degrees of internal rotation. The examiner noted the Veteran could not cross his legs. The examiner noted pain on the examination but the pain did not result in functional loss. The examiner found pain with weight bearing. The Veteran was unable to perform repetitive use testing. The examiner found additional contributing factors of weakened movement, interference with sitting, and interference with standing.  The examiner found that no ankylosis. The examiner found no malunion or nonunion of femur, flail hip joint, or leg length discrepancy. The examiner noted the functional impact was that the Veteran was unable to stand or walk for long periods of time. The examiner found no objective pain on non-weight bearing. The examiner did not perform passive range of motion testing because it could not be performed or was medically inappropriate.

The Board notes that the Veteran's VA treatment records are consistent with the Veteran's VA examinations. 

In September 2009, the Veteran stated that he had difficulty with normal things in life, such as tying his shoes or picking up objects. He also stated his legs gave out and he had injured his face, which put him out of work for a while. Finally, he stated he missed a great deal of work due to his hips.   

In September 2010, the Veteran stated that even though he was able to rotate his affected joints to his current disability level, it was a false assumption. The Veteran stated he had good and bad days, and that on bad days he could barely tolerate the pain. He stated on bad days he required help from his wife to climb stairs. He stated that when his wife was not around he was forced to crawl. Finally he stated that he had been missing a great deal of work every year because of the pain on bad days. 

In November 2014, the Veteran's wife stated that he was dependent on her for little things such as dressing. She stated that since she married the Veteran, he had had increased difficulty moving around the house.

The Board finds that a rating in excess of 10 percent or separate permissible compensable ratings for loss of motion for the Veteran's right hip are not warranted. First, under DC 5251, throughout the appeal period the Veteran demonstrated that his thigh extension was greater than 5 degrees. Second, under DC 5252, throughout the appeal period the Veteran demonstrated that his thigh flexion was greater than 45 degrees. Third, under DC 5253, until the April 2017 examination the Veteran demonstrated that he could toe-out more than 15 degrees and cross his legs. In the April 2017 examination the Veteran was unable to cross his legs, thus he is entitled to a 10 percent rating under DC 5253, replacing his 10 percent rating by analogy under DC 5014. Throughout the appeal period the Veteran's range of motion for abduction was never limited beyond 10 degrees; therefore the higher rating of 20 percent under DC 5253 is not warranted. 

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App.at 206-07. To the extent that the Veteran claims that his pain caused additional loss of movement especially when his hips flared up, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion; the August 2008, December 2009, April 2013, December 2016, and April 2017 VA examination reports indicate that the Veteran complained of pain, and that physical examinations did demonstrate additional limitations in response to pain, including weakness, fatigability, loss of range of motion. However, the Veteran's loss of motion to include pain still was within the range of 10 percent disabled under DC 5014 and DC 5253. Therefore, the clinical findings do not demonstrate that the Veteran's symptoms result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating, even with consideration of whether there was additional functional impairment due to DeLuca factors. See Mitchell, 25 Vet. App. at 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  

The extent that the Veteran contends that he is entitled to a rating in excess of 10 percent for his chronic right hip strain with osteonecrosis the Board again acknowledges that the Veteran is competent to report symptoms such as pain and limited motion. See Layno, 6 Vet. App. at 469. The Veteran is also credible in his belief that he is entitled to higher initial ratings. However, the Veteran is not competent to offer a medical opinion, as to the relative severity of his right hip disability, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006). Therefore, in assigning the disability ratings, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record. When considered with the relevant rating criteria, the probative evidence supports a finding that a rating in excess of 10 percent for chronic right hip strain with osteonecrosis of the right hip is not warranted at any time in the appellate period.

Thus, a rating in excess of 10 percent is not warranted for the Veteran's chronic right hip strain with osteonecrosis, the benefit of the doubt doctrine does not apply, and the claim is denied. 38 C.F.R. § 4.71a

VI. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extraschedular basis. Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate. Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate. A comparison between the level of severity and symptomatology of the Veteran's chronic right hip strain, left hip degenerative joint disease, and left hip total arthroplasty with the established criteria found in the Schedule for those disabilities show that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, as discussed above. Specifically, the Veteran has reported left and right hip pain that limits his ability to do the small things around the house, climb stairs, prolonged sitting and standing, and picking up objects. The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria. Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings. The Board acknowledges that the Veteran's disability has an impact on employment. However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating. Therefore, referral for extraschedular consideration is not warranted. Thun, 22 Vet. App. 111.


ORDER

Entitlement to a disability rating in excess of 10 percent for left hip degenerative joint disease from February 25, 2007 to September 21, 2015 is denied.

Entitlement to a disability rating in excess of 30 percent for left total hip arthroplasty from November 1, 2016 to April 1, 2017 is denied.

Entitlement to a disability rating in excess of 50 percent for left total hip arthroplasty from April 2, 2017 is denied

Entitlement to a disability rating in excess of 10 percent for a chronic right hip strain with osteonecrosis is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


